Citation Nr: 1431052	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-44 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the above-referenced claims.  Due to a change in the Veteran's residence, jurisdiction of the case was transferred to the RO in Wichita, Kansas.

In March 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), so that the Veteran could be afforded a hearing before a Veterans Law Judge.  In July 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  In September 2011, the Board again remanded the case for additional development.

The Veteran's Virtual VA file was reviewed in conjunction with this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Under VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The Veteran's service treatment records are negative for reports or diagnoses of any hearing disorders.  A November 1977 service entrance audiogram shows the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
--
5
LEFT
10
5
10
--
5

The Veteran underwent subsequent in-service audiometric testing, with the dates and corresponding results listed below.

January 1979:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
--
20
LEFT
20
20
20
--
20


May 1980:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
--
20
LEFT
35
25
25
--
20

January 1984:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
10
LEFT
15
10
15
15
20

September 1984:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
10
LEFT
20
10
10
15
10

At service separation, a September 1985 audiogram shows the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
10
5
10
LEFT
20
10
10
15
10

As shown, the September 1985 separation audiological examination reveals the Veteran's hearing threshold at 500 Hertz was 40 decibels in his right ear, which meets the criteria for hearing loss under VA regulations.  See 38 C.F.R. § 3.385.  

Post-service, the Veteran was first diagnosed with bilateral hearing loss in 2007, as indicated in a VA treatment note, however such report did not include an audiogram.

Pursuant to the Board's September 2011 remand, the Veteran underwent a VA audiological examination in September 2012.  Regarding the Veteran's hearing loss, the examiner referenced the Veteran's in-service audiograms, including the September 1985 separation examination showing hearing loss at 500 Hertz in his right ear, and stated the following:

The only changes in hearing that were found are of the type most likely associated with recurrent middle ear pathology...At separation from service in 1985 there is no measurable hearing loss in the frequencies that would be associated with loss due to noise exposure (3000-6000 Hz range) and no evidence of a "noise notch" type of configuration.  Two tests done in 1984 showed normal hearing bilaterally across all frequencies.  There were no service treatment records regarding ear infections.  The fluctuation in thresholds seen on these tests is likely associated with recurrent middle ear fluid, which can be associated with a transient decrease in hearing sensitivity as shown in this Veteran's records.  Results are not consistent with acoustic trauma.

Here, the Board finds that further discussion regarding the etiology of the Veteran's hearing loss is warranted.  In particular, the Board seeks an opinion whether the Veteran's current hearing loss is due to the "recurrent middle ear pathology" in service, as described by the examiner.  Further, while the above opinion indicates that hearing loss due to noise exposure occurs in the 3000-6000 Hz range, implying that the hearing loss shown in the right ear at 500 Hz at service separation was not due to such, the examiner also characterizes the Veteran's downward fluctuations in hearing sensitivity as "transient."  This is problematic as there is no post-service audiogram, recent in time to that of the Veteran's separation examination, so as to know whether or not the demonstrated hearing loss in the right ear at 500 Hz at service separation was indeed transient.  Accordingly, further rationale is needed.

As the September 2012 VA examiner associated the Veteran's tinnitus with his hearing loss, the Board must hold the Veteran's service connection claim for tinnitus in abeyance, pending receipt of the addendum opinion pertaining to hearing loss.

Additionally, a review of the Veteran's claims file indicates that pertinent private treatment records may be outstanding.  During the Veteran's July 2011 hearing, he testified that, post-service, he sought treatment for his tinnitus from a civilian doctor located in Topeka, Kansas, and that the physician diagnosed him with tinnitus and opined that such was related to service.  See Hearing Transcript at p. 14-15.  The Board notes that such records may also be relevant to the Veteran's hearing loss claim.  The Veteran also testified that he sought treatment in the early nineties for his right knee from the Shawnee County Health Department in Topeka, Kansas, and that he was diagnosed with arthritis and told it may be related to his in-service accident.  See Hearing Transcript at p. 8-10.  To date, these records have not been requested; accordingly such action should be taken on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide an authorization form to release any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, including those pertaining to treatment for his tinnitus from a civilian doctor located in Topeka, Kansas, and treatment in the early nineties for his right knee from the Shawnee County Health Department in Topeka, Kansas.   If the Veteran responds, assist him in obtaining any additional evidence identified.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, return the claims file to the VA examiner who conducted the Veteran's September 2012 audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the addendum opinion that the claims folder and the Remand have been reviewed.  If the September 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, the examiner should offer an opinion on the following:

Whether it is at least as likely as not (50 percent possibility or greater) that any current hearing loss is related to any aspect of service, to include in-service "recurrent middle ear pathology" described in the September 2012 VA examination report.  A complete written rationale for all opinions expressed must be provided. 

In rendering an opinion, the examiner is asked to further explain the statement that the Veteran's demonstrated hearing loss in the right ear at 500 Hz at service separation was transient as opposed to chronic.  In other words, the basis for stating that hearing loss was transient must be provided, especially in light of there being no audio studies for years following the Veteran's discharge from service.

3.  After completing the above, conducting any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



